UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ERNEST L. DIXON,             :
                             :
               Plaintiff,    :                        Civil Action No.:     10-1491 (RMU
                             :
                             :                        Re Document No. : 3
                             :
SIXTEEN HUNDRED PENNSYLVANIA :
AVENUE POLICE,               :
                             :
               Defendant.    :

                                  MEMORANDUM OPINION

               GRANTING THE DEFENDANT’S MOTION TO DISMISS AS CONCEDED

       This matter is before the court on the defendant’s motion to dismiss. On September 1,

2010, the pro se plaintiff filed a handwritten one-page complaint against “Sixteen Hundred

Pennsylvania Avenue Police.” See generally Compl. In his complaint, the plaintiff states that he

       is suing the Sixteen Hundred Pen[n]sylvania Avenue Police for
       $999,000,000,000,000,000.00 for harassment, searching me on my property and
       depriving me of my mansion to wit[]: Sixteen Hundred Pen[n]sylvania Avenue
       Washington, E.D. without due process of law[.] Also I am suing the said for the
       [amount] of $999,000,000,000,000,000.00 for punitive damages.

Compl. at 1.

       On November 1, 2010, the Secret Service filed a motion to dismiss the plaintiff’s

complaint.1 See generally Secret Service’s Mot. to Dismiss. The same day, the court issued a

Fox-Neal order directing the plaintiff to respond to the pending motion to dismiss by November

22, 2010 and advising the plaintiff that his failure to respond to the motion could result in the

court deeming the matter conceded. Order (Nov. 1, 2010).

1
       There is no entity known as the “Sixteen Hundred Pennsylvania Avenue Police.” Secret
       Service’s Mot. to Dismiss at 1. Because, however, the Secret Service is responsible for
       protection of the White House, which is located at 1600 Pennsylvania Avenue, it is
       presumed that the plaintiff intended to sue the Secret Service. See id.
       To date, the plaintiff has not responded to the motion to dismiss. His failure to do so

permits the court to treat the motion as conceded. Fox v. Am. Airlines, Inc., 389 F.3d 1291,

1294-95 (D.C. Cir. 2004). Accordingly, the court grants the motion to dismiss. An Order

consistent with this Memorandum Opinion is separately and contemporaneously issued this 30th

day of November, 2010.



                                                             RICARDO M. URBINA
                                                            United States District Judge